DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 10-13, 26-27, and 30-33 is withdrawn in view of the newly discovered reference(s) to US 2012/0010476 (Chambers) and Chambers in view of US 2010/0262208 (Parker).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 17, claim lines 2-3: It is not clear what is meant by the phrase "almost-hermetic volume". First, what does "almost-hermetic" even mean? What threshold or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0010476 (Chambers).
   With respect to the limitations of claim 10, Chambers discloses a device comprising:
      an implantable housing (10) configured to establish a hermetic volume therein, wherein the device is configured to enable hermeticity testing via active sensing Chambers discloses an implant (100) housing or casing (10) comprising a piezo-resistive strain transducer (702) and a flexible dividing member (701) dividing the housing into two hermetic gas tight pressurized regions (paragraphs [0151-0152]). Electrical circuitry constantly or periodically senses the electrical resistance of this transducer and hence the strain force applied to the dividing member (paragraph [0153]).  Rupture or breach (650) of the implant housing (10) causes a change in pressure difference between sections (704/706) such that a mechanical force is applied to the dividing member (701) and a tensile force to the strain transducer (702) causing an increase to the electrical resistance of the transducer (paragraphs [0154-0162] - Figures 18A-C)).
   With respect to the limitations of claim 11, Chambers further discloses a hermeticity sensor component (701) at least one of internal or integral to the housing, wherein the hermeticity sensor component (701) is configured to enable active sensing of the one or more phenomena, thereby enabling the hermeticity testing (Rupture or breach (650) of the implant housing (10) causes a change in pressure difference between sections (704/706) such that a mechanical force is applied to the dividing member (701) and a tensile force to the strain transducer (702) causing an increase to the electrical resistance of the transducer (paragraphs [0154-0162] - Figures 18A-C)).

   With respect to the limitations of claim 13, Chambers further discloses that the hermeticity sensor component (702) enables the evaluation of a physical phenomenon associated with at least one of an electrical capacitance or an electrical resistance of a structure exposed to the volume, and enables an output of a signal indicative of a Rupture or breach (650) of the implant housing (10) causes a change in pressure difference between sections (704/706) such that a mechanical force is applied to the dividing member (701) and a tensile force to the strain transducer (702) causing an increase to the electrical resistance of the transducer (paragraphs [0154-0162] - Figures 18A-C)).  

   With respect to the limitations of claim 30, Chambers further discloses that the device includes an electronic component, and wherein the entire device is an implantable device in a person (device includes electrical circuity and a power source (paragraph [0151]); and the device is implantable within a person (abstract and paragraph [0001])).

   With respect to the limitations of claim 31, Chambers disclose the device of claim 10; and further discloses a test apparatus configured to test for leakage from the hermetic volume (Rupture or breach (650) of the implant housing (10) causes a change in pressure difference between sections (704/706) such that a mechanical force is applied to the dividing member (701) and a tensile force to the strain transducer (702) causing an increase to the electrical resistance of the transducer (paragraphs [0154-0162] - Figures 18A-C). On detecting an increase to the electrical resistance of the transducer, the electrical circuitry is configured to generate a signal to alert the implant user (paragraph [0156])).  

implant housing (10) has a rigid structure that encompassing the hermetic volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 26-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0010476 (Chambers) in view of US 2010/0262208 (Parker).
   With respect to the limitations of claim 12, Chambers discloses all of the limitations of the base claim including an electronic circuit integrated within the housing that includes a hermeticity sensor (702), and at least a part of the hermeticity sensor component (701) being an integrated part of the electronic circuit and part of the hermeticity sensor (702).  Chambers fails to disclose that the electronic circuit is integrated into a wall of the housing.
   Parker discloses an electronics package for an active implantable medical device whereby a substrate (424) for supporting an integrated circuit (422) forms a wall of the implantable device (Figures 5A-5B).  Modifying Chambers to allow a wall of the 

   With respect to the limitations of claim 26, Chambers discloses all of the limitations of the base claim including an implantable electronic circuit integrated within the housing.  Chambers fails to disclose that the electronic circuit is integrated at least onto of in or on a substrate, wherein the substrate forms at least a portion of the housing.
   Parker discloses an electronics package for an active implantable medical device whereby a substrate (424) for supporting an integrated circuit (422) forms a wall of the implantable device (Figures 5A-5B).  Modifying Chambers to allow a wall of the housing to support the electronic circuit would have been obvious to one of ordinary skill in the art at the time of filing as a means of reducing the weight of the implant by allowing the walls to act as supports for the components within the hermetic volume.   

   With respect to the limitations of claim 27, the combination of Chambers in view of Parker discloses that the implantable housing having a base surface and a top surface with an air gap between the two surfaces.  The combination fails to disclose the height of the housing from the substrate through the air gap is no more than about 1000 microns; however, the Examiner takes the position that creating a small implantable device would be well within the purview of one of ordinary skill in the art as a means of minimizing complications to a patient as well as making the device more flexible to be paragraph [0058], lines 4-5). The air-gap spacing is he distance from the substrate to the opposite wall of the housing; and thus affects the volume of the housing. Furthermore, it is disclosed that any value of height can enable the teachings detailed herein and or variations thereof to be practiced can utilize in at least some embodiments (paragraph [0058], lines 6-7).  Thus, it appears that the volume of the housing is a choice of design that would be obvious to one of ordinary skill in the art at the time of filing. Again, one of ordinary skill in the art using routine engineering knowhow has the capability to manufacture an implant having a height of no more than about 1000 microns.  

With respect to the limitations of claim 33, Chambers discloses all of the limitations of the base claim including an electronic circuit integrated within the housing that includes a hermeticity sensor (702), and at least a part of the hermeticity sensor component (701) being an integrated part of the electronic circuit and part of the 
   Parker discloses an electronics package for an active implantable medical device whereby a substrate (424) for supporting an integrated circuit (422) forms a wall of the implantable device (Figures 5A-5B).  Modifying Chambers to allow a wall of the housing to support the electronic circuit would have been obvious to one of ordinary skill in the art at the time of filing as a means of reducing the weight of the implant by allowing the walls to act as supports for the components within the hermetic volume.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 14-16, 18-22, and 28-29 because the prior art fails to teach and/or make obvious the following:
   Claim 14:  Providing a device further including a substrate at least one of in which or on which is located an interdigitized exposed pattern corresponding to the structure exposed to the volume in combination with all of the limitations of the base claim and any intervening claims.
Claims 15-16:  Providing a device further comprising: a palladium wire exposed to the hermetic volume, wherein the palladium wire is in electrical communication with a location on the housing exposed to an ambient environment of the housing in combination with all of the limitations of the base claim.

   Claims 28-29:  Providing a device of claim 10, further comprising: the housing includes vias extending through a wall of the housing from a first face of the wall to a second face opposite the first face; a first electrically conductive material is located on the first face of the wall over the vias; 4Docket No.: 5441-070APATENT a second electrically conductive material extends through the vias, such that the second electrically conductive material extends to the second face of the wall, wherein the second electrically conductive material is in electrical communication with the first electrically conductive in combination with all of the limitations of the base claim.

Claims 14-16 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various implantable devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DANIEL S LARKIN/Primary Examiner, Art Unit 2856